992 A.2d 108 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Lamont DENNIS, Respondent.
No. 600 EAL 2009.
Supreme Court of Pennsylvania.
April 6, 2010.

ORDER
PER CURIAM.
AND NOW, this 6th day of April 2010, the Petition for Allowance of Appeal is GRANTED, the Order of the Superior Court is VACATED and this case is REMANDED to the Superior Court for consideration of respondent's direct appeal as briefed. See Commonwealth v. Liston, 977 A.2d 1089 (Pa.2009); Commonwealth v. Reed, 601 Pa. 257, 971 A.2d 1216, 1225 (2009) and Commonwealth v. Reaves, 592 Pa. 134, 923 A.2d 1119 (2007).